     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

RONALD PAYNE, SR.,

               Plaintiff,

v.                                                                         CV 17-0536 JCH/JHR

UNITED STATES OF AMERICA,

               Defendant.

MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS, ADOPTING
 PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, AND ORDERING
DEFENDANT TO FILE A MOTION FOR SUMMARY JUDGMENT WITHIN 30 DAYS

       This matter comes before the Court on the Proposed Findings and Recommended

Disposition (“PFRD”) of Magistrate Judge Jerry H. Ritter [Doc. 88], entered at the undersigned’s

request pursuant 28 U.S.C. § 636(b)(1)(B), (b)(3), and Virginia Beach Federal Savings & Loan

Association v. Wood, 901 F.2d 849 (10th Cir. 1990). In the PFRD Magistrate Judge Ritter

recommends denial of the United States’ Motion to Dismiss [Doc. 54] and Mr. Payne’s request to

be excused from producing an expert witness to support his medical malpractice claims [Doc. 77].

[See generally Doc. 88]. Magistrate Judge Ritter further recommends that this case be referred to

a mandatory settlement conference as required by this Court’s Local Rules. [Id.]. The United States

filed objections to the PFRD which ask this Court to overrule Magistrate Judge Ritter’s findings,

convert its Motion from a motion to dismiss to one for summary judgment and enter judgment

against Mr. Payne because he cannot support his claims at trial and a settlement conference would

be futile. [See generally Doc. 89]. Meanwhile, Mr. Payne filed requests seeking to use the United

States’ expert witness, for the appointment of counsel, and for the Court to appoint an independent

expert witness [Docs. 90, 92, 95, 98]. Having considered these filings, the Court hereby adopts



                                                1
         Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 2 of 12




the PFRD, overrules the United States’ objections, and, to the extent they ask the Court to deviate

from standard practice, denies Mr. Payne’s requests.1

    I.       BACKGROUND2

          Mr. Payne alleges that he sought care from Dr. Darra Kingsley at the Raymond G. Murphy

VA Medical Center in Albuquerque, New Mexico, because he was experiencing “symptoms of

choledocolithiasis and cholecystitis and had been referred to Dr. Kingsley, a general surgeon, to

consult about a cholecystectomy.” [Doc. 1, p. 2]. However, Dr. Kingsley referred Mr. Payne for

ulcer testing rather than scheduling him for a cholecystectomy. [Id.]. As a result Mr. Payne

required “extensive emergency medical treatment, including a complicated subtotal

cholecystectomy[,]” shortly after his visit with Dr. Kingsley, which caused [him] significant

suffering, distress and pain.” [Id., pp. 2-3].

          After a series of procedural halts due to events beyond the control of the parties, briefing

was completed on the United States’ Motion to Dismiss brought pursuant to Federal Rule of Civil

Procedure 12(b)(6). [Doc. 71]. As Magistrate Judge Ritter noted, the upshot of the United States’

briefing is that, despite his representations that he is seeking counsel and an expert witness to

support his claims, Mr. Payne “has failed to disclose an expert witness to assist in meeting his

burden of proof and/or to rebut the opinions rendered by defense expert, Mario Leyba, M.D.” [Id.,

p. 5]. Mr. Payne, on the other hand, asked the Court to permit him to proceed to trial without an

expert (which is clearly barred by New Mexico malpractice law unless he is able to shoulder the



1
 As Magistrate Judge Ritter recognized, Mr. Payne is proceeding pro se. Thus, while the Court does not act as his
advocate, it liberally construes his filings. See Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir. 2018), cert. denied,
Requena v. Roberts, 139 S. Ct. 800, 202 L. Ed. 2d 589 (2019); see also Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
Cir. 1991)
2
 Neither party objected to Magistrate Judge Ritter’s recitation of this case’s history and his findings are repeated here
only where essential to the result.


                                                           2
       Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 3 of 12




extremely heavy burden of establishing liability through testimony of an opposing expert). [Doc.

77].

        After considering the case history against the pending filings and controlling law,

Magistrate Judge Ritter entered his PFRD on August 17, 2020, recommending that the United

States’ Motion to Dismiss Mr. Payne’s medical malpractice claims and Mr. Payne’s Motion asking

the Court to waive his expert witness, as required to prove his malpractice claims under New

Mexico law, be denied. [See generally Doc. 88]. Magistrate Judge Ritter noted that the United

States relied on Federal Rule of Civil Procedure 12(b)(6) in its Motion, and he reasoned that its

failure to invoke Rule 56 or follow its procedures precluded conversion of the Motion to one for

summary judgment under Rule 12(d). [Doc. 88, pp. 7-12]. While Magistrate Judge Ritter agreed

“that Mr. Payne will most likely need an expert to survive summary judgment and proceed to trial”

and he invited the United States to “file a motion citing the appropriate rule if it believes summary

judgment is warranted[,]” he concluded that “it would be procedurally unfair to grant the United

States summary judgment under a rule it neither raised nor properly applied to the facts of this

case.” [Doc. 88, p. 12]. Applying Rule 12(b)(6), Magistrate Judge Ritter found that Mr. Payne’s

Complaint stated a claim for medical malpractice under New Mexico law and so he recommended

that the Court deny the United States’ Motion. [Doc. 88, pp. 13-14]. However, finding Mr. Payne’s

motion to proceed without an expert to be lacking in legal support, Magistrate Judge Ritter also

recommended that his request be denied. [Doc. 88, pp. 13-15]. Finally, noting that this case has

not been referred to a settlement conference as required by this Court’s Local Rules, Magistrate

Judge Ritter recommended that settlement at least be attempted before one of this district’s full-

time magistrate judges. [Doc. 88, p. 15].




                                                 3
     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 4 of 12




   II.       THE UNITED STATES’ OBJECTIONS

          Mr. Payne did not object to the PFRD and so the Court adopts Magistrate Judge Ritter’s

recommendation that his Motion be denied. See United States v. One Parcel of Real Prop., With

Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,

Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). The United States objected on August 31, 2020,

arguing that Mr. Payne has failed to produce an expert despite numerous opportunities to do so,

that a settlement conference is not warranted (and that the United States would not provide

settlement authority to defense counsel if one was ordered), and that the motion to dismiss must

be converted to a motion for summary judgment under Rule 12(d) with judgment granted in its

favor. [Doc. 89, pp. 1-7]. According to the United States, the Court has no discretion to deny its

Motion, because Rule 12(d) “requires” this Court to convert it once matters outside the pleadings

were presented. [Doc. 89, p. 5]. In sum, the United States asked the Court to refuse to adopt the

PFRD, to convert its Motion, and to grant that motion in its favor. [Doc. 89, p. 7].

   III.      CONTROLLING LAW

          A. Resolution of objections to a Magistrate Judge’s findings and conclusions

          District Judges may refer dispositive motions to Magistrate Judges for proposed findings

and a recommended disposition pursuant to 28 U.S.C. § 636 and Rule 72 of the Federal Rules of

Civil Procedure. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b)(1). “Within 14 days after

being served with a copy of the [magistrate judge’s] recommended disposition, a party may serve

and file specific written objections to the proposed findings and recommendations.” 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(2). To preserve an issue for review, a party’s objections must be

“both timely and specific.” United States. v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). In reviewing such objections, the district judge must “make a de novo determinations



                                                 4
     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 5 of 12




of those portions of the [PFRD] … to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see

also Fed. R. Civ. P. 72(b)(3). While the district judge must conduct a de novo review of the record,

no specific findings are required, and the Court may place whatever reliance it chooses on the

magistrate judge’s recommendation. See Garcia v. City of Albuquerque, 232 F.3d 760 (10th Cir.

2000); United States v. Raddatz, 447 U.S. 667, 676 (1980). “Issues raised for the first time in

objections to the magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75

F.3d 1421, 1426 (10th Cir. 1996) (“[A]llowing parties to litigate fully their case before the

magistrate and, if unsuccessful, to change their strategy and present a different theory to the district

court would frustrate the purpose of the Magistrates Act.”) (quoted authority omitted).

       B. Mr. Payne as a pro se litigant.

       As noted above, the Court must “construe a pro se litigant’s pleadings liberally.” Miller v.

Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991). “The rights of pro se litigants require careful

protection where highly technical requirements are involved, especially when enforcing those

requirements might result in a loss of the opportunity to prosecute or defend a lawsuit on the

merits.” Jaxon v. Circle K Corp., 773 F.2d 1138, 1140 (10th Cir. 1985) (quoted authority omitted).

Therefore, “[d]istrict courts must take care to ensure that pro se litigants are provided with proper

notice regarding the complex procedural issues involved in summary judgment proceedings.” Id.

       C. Conversion of a motion to dismiss to a motion for summary judgment

       “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as one for summary judgment under

Rule 56. All parties must be given a reasonable opportunity to present all the material that is

pertinent to the motion.” Fed. R. Civ. P. 12(d). Thus, “[w]hen … the motion to dismiss raises an

affirmative defense that is not plain from the pleadings and outside evidence is presented and



                                                   5
     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 6 of 12




considered, federal courts will generally treat the motion as one for summary judgment.” Gutierrez

v. Marcello’s ChopHouse, 2020 WL 3412471, at *5 (D.N.M. June 22, 2020) (citing Cirocco v.

McMahon, 768 F. App'x 854, 858 (10th Cir. Apr. 15, 2019) (unpublished)). Contrary to the United

States’ position, however, whether to consider evidence presented with a motion to dismiss is

subject to the district court’s “broad discretion.” Broker’' Choice of Am., Inc. v. NBC Universal,

Inc., 861 F.3d 1081, 1103 (10th Cir. 2017) (citing Lowe v. Town of Fairland, Okl., 143 F.3d 1378,

1381 (10th Cir. 1998); 5A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1366 (1990)). On the other hand, it is reversible error for a district court to consider matters

outside the pleadings if it fails to convert the motion to one for summary judgment and the

dismissal could not be justified under the standards applicable to Rule 12(b)(6). Lowe v. Town of

Fairland, Okl., 143 F.3d 1378, 1381 (10th Cir. 1998) (citing Miller v. Glanz, 948 F.2d 1562, 1565

(10th Cir. 1991)). Thus, a district court should proceed with caution before relying on evidence or

lack thereof to deny a party his day in court when Rule 12(b)(6), rather than Rule 56, is invoked.

       Such caution determines the standard of review. When reviewing a Rule 12(b)(6) motion

to dismiss the Court looks solely at the complaint. Casanova v. Ulibarri, 595 F.3d 1120, 1125

(10th Cir. 2010). Under Rule 12(b)(6) “[a]llegations in the plaintiff's complaint are presumed true

[and t]he complaint will not be dismissed unless it appears that the plaintiff cannot prove facts

entitling him to relief.” Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991) (citations omitted).

“The court's function on a Rule 12(b)(6) motion is not to weigh potential evidence that the parties

might present at trial, but to assess whether the plaintiff's complaint alone is legally sufficient to

state a claim for which relief may be granted.” Id. (emphasis added).

       If a district court intends to rely on evidence (or here, the lack of evidence) it must convert

the rule 12(b)(6) motion to a motion for summary judgment, giving proper notice to the parties.



                                                  6
     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 7 of 12




See Nowell v. Medtronic Inc., 372 F. Supp. 3d 1166, 1209 (D.N.M. 2019) (citing Fed. R. Civ. P.

12(d); GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997)).

       D. Local summary judgment procedure.

       In addition to the requirements of Federal Rule 56, this Court’s Local Rules require formal

procedure when a party intends to seek summary judgment. See D.N.M.LR-Civ. 56. Local Rule

56.1(b) provides:

       Statement of Material Facts. The moving party must file with the motion a written
       memorandum containing a short, concise statement of the reasons in support of the
       motion with a list of authorities relied upon (the “Memorandum”). A party opposing
       the motion must file a response containing a short, concise statement of the reasons
       in opposition to the motion with authorities. The moving party may file a written
       reply with authorities.
            The Memorandum must set out a concise statement of all of the material
              facts as to which the movant contends no genuine issue exists. The facts
              must be numbered and must refer with particularity to those portions of the
              record upon which the movant relies.
            The response must contain a concise statement of the material facts cited by
              the movant as to which the non-movant contends a genuine issue does exist.
              Each fact in dispute must be numbered, must refer with particularity to those
              portions of the record upon which the non-movant relies, and must state the
              number of the movant's fact that is disputed. All material facts set forth in
              the Memorandum will be deemed undisputed unless specifically
              controverted. The response may set forth additional facts other than those
              which respond to the Memorandum which the non-movant contends are
              material to the resolution of the motion. Each additional fact must be
              lettered and must refer with particularity to those portions of the record upon
              which the non-movant relies.
            The reply must contain a concise statement of those facts set forth in the
              response which the movant disputes or to which the movant asserts an
              objection. Each fact must be lettered, must refer with particularity to those
              portions of the record upon which the movant relies, and must state the letter
              of the non-movant's fact. All material facts set forth in the response will be
              deemed undisputed unless specifically controverted.

D.N.M.LR-Civ. 56.1(b). The United States does not argue, nor could it, that these procedures were

followed here.




                                                 7
     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 8 of 12




       E. Local Rule 16.2 – requiring a settlement conference in every civil case.

       As Magistrate Judge Ritter recognized: “In every civil case the parties must participate in

a settlement conference with a Judge unless otherwise ordered by the Court.” D.N.M.LR-Civ.

16.2(a).

       F. Appointment of an independent expert.

       “Though Federal Rule of Evidence 706(a) permits the district court to appoint a medical

expert, courts rarely exercise this power.” Rachel v. Troutt, 820 F.3d 390, 397 (10th Cir. 2016).

Appointment of an expert under Rule 706 should not disrupt “the delicate balance of the juristic

role.” Rachel v. Troutt, 820 F.3d 390, 398 (10th Cir. 2016) (quoting Reilly v. United States, 863

F.2d 149, 156 (1st Cir.1988)). “[I]t cannot follow that a court must therefore appoint an expert

under Rule 706 whenever there are allegations of medical malpractice.” Rachel v. Troutt, 820 F.3d

390, 398 (10th Cir. 2016) (quoting Gaviria v. Reynolds, 476 F.3d 940, 945 (D.C.Cir.2007)).

       G. Appointment of counsel.

       The protection afforded to pro se litigants likely results from the fact that there is no

constitutional right to counsel in a civil case. Sandle v. Principi, 201 Fed. Appx. 579, 582 (10th

Cir. 2006) (unpublished) (citation omitted).

       In criminal cases, the Supreme Court has found that right implicit in the Sixth
       Amendment's guarantee that “[i]n all criminal prosecutions, the accused shall enjoy
       the right ... to have the Assistance of Counsel for his defense.” In civil cases, the
       right can arise from the Due Process Clause of the Fifth Amendment, but the only
       context in which courts have recognized a constitutional right to effective assistance
       of counsel in civil litigation is in immigration cases.

Nelson v. Boeing Co., 446 F.3d 1118, 1120 (10th Cir. 2006) (quoting U.S. Const. amend. VI;

Strickland v. Washington, 466 U.S. 668, 685–86 (1984); Ponce–Leiva v. Ashcroft, 331 F.3d 369,

381–82 (3d Cir. 2003)). The Court has discretion to appoint counsel to represent indigent litigants.

Miller v. Glanz, 948 F.2d 1562, 1572 (10th Cir. 1991) (citing McCarthy v. Weinberg, 753 F.2d


                                                 8
      Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 9 of 12




836, 838 (10th Cir. 1985) (“28 U.S.C. § 1915(d), which pertains to proceedings in forma pauperis,

provides that “[T]he court may request an attorney to represent any such person unable to employ

counsel ....” The appointment of counsel under this statute is a matter within the discretion of the

district court.”).

    IV.      ANALYSIS

          As further explained below, the United States’ arguments against the Magistrate Judge’s

reasoning and conclusions are not well-founded and so they are overruled, meaning that its Motion

to Dismiss is denied. Having failed to object to Magistrate Judge Ritter’s conclusions, Mr. Payne’s

requests are also denied. What remains is a case that has languished for far too long. The United

States is therefore instructed to move for summary judgment through a properly supported filing,

or to obtain reasonable settlement authority so the parties may attempt to reach a settlement.

    A. The United States’ Objections to the PFRD are overruled.

          The primary argument the United States presses in favor of rejecting the PFRD is that the

Court is “required” to convert its Motion and grant it summary judgment sua sponte. However,

this is not the standard. The Court is never “required” to convert a motion to dismiss to one for

summary judgment unless it intends to rely on evidence outside of the pleadings. Therefore, the

USA’s argument rests on a false premise and is rejected.

          The Court concludes that Magistrate Judge Ritter was correct to treat the United States’

Motion under Rule 12. When the Court converts a motion under Rule 12(d) to one for summary

judgment, each party must be afforded proper notice and an opportunity to respond to the factual

and legal positions raised. Here, however, the United States cited only Rule 12(b) in its briefing

before Judge Ritter, and its invocation of Rule 12(d) here comes too late where Mr. Payne’s right

to a decision on the merits is at stake. Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996)



                                                  9
     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 10 of 12




(“Issues raised for the first time in objections to the magistrate judge’s recommendation are

deemed waived.”). The Court agrees with Magistrate Judge Ritter that Mr. Payne was not given

sufficient notice to present all pertinent evidence for the Court’s consideration, and the Court is

not comfortable granting judgment to the United States against a pro se plaintiff who, if provided

the opportunity, could reasonably attempt to support his claims by reference to the United States’

expert under New Mexico law. See Tanuz v. Carlberg, 1996-NMCA-076, ¶ 14, 122 N.M. 113,

117, 921 P.2d 309, 313 (citing Mascarenas v. Gonzales, 1972-NMCA-062, ¶ 7, 83 N.M. 749, 752,

497 P.2d 751, 754 (“The negligence of a doctor may be established by his own testimony.”)).

       Finally, the United States’ objections are overruled as a matter of procedure. The

government has failed to comply with this Court’s well-established Local Rules for seeking

summary judgment. A level playing field requires that both parties be held to the Local Rule

requirements.

       In sum, the United States’ objections are overruled as unsupported by relevant law. If the

government believes it can prove entitlement to summary judgment it may file an appropriate

motion citing the appropriate legal standards, citing admissible evidence in support of its position,

and following the format required by this Court’s Local Rules.

   B. Mr. Payne’s requests to employ the United States’ expert and for the appointment of
      an independent expert are denied to the extent they deviate from standard practice.

       As noted briefly, Mr. Payne may rely on the United States’ expert to prove his claims under

New Mexico law. However, the Court will take no independent action on his behalf. It was Mr.

Payne’s duty to discover the relevant facts from the defense witnesses and the time for discovery

has long passed. Thus, if the United States moves for summary judgment Mr. Payne will need to

articulate how Dr. Kingsley breached the standard of care by citing admissible evidence gleaned




                                                 10
     Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 11 of 12




from the defense. He has not shown entitlement to the extraordinary remedy of an independent

expert appointed by the Court under Rule 706.

    C. Mr. Payne’s request for the appointment of counsel is denied.

         As noted, there is generally no right to the appointment of counsel in a civil case. The

exception is that the Court is permitted to appoint counsel for an indigent litigant. However, Mr.

Payne is not indigent. He paid his filing fee and is not proceeding under Section 1915. [Doc. 2].

Where a part is not indigent, § 1915(e)(1) does not authorize appointment of counsel. Cox v. LNU,

924 F. Supp. 2d 1269, 1280 (D. Kan. 2013). Therefore, Mr. Payne’s request for the Court to

appoint Counsel is denied.

    D. If the United States fails to move for summary judgement within 30 days of the entry
       of this Order this Court will refer the case to a mandatory settlement conference.

         Finally, our Local Rules require a settlement conference in every civil case (with

exceptions not applicable here). Except for asserting that it is entitled to summary judgment, the

United States has not demonstrated entitlement to be released from this generally applicable

requirement.

         However, in the interest of judicial efficiency, the Court will consider a properly filed and

supported motion for summary judgment by the United States if such a motion is filed within 30

days of the entry of this Order. In other words, the United States has a limited window to attempt

to resolve the case through dispositive briefing before the Court requires settlement efforts in the

interest of judicial efficiency and, ultimately, justice. See Fed. R. Civ. P. 1.

    V.      CONCLUSION AND ORDER

         Wherefore, the Court overrules the United States’ objections [Doc. 89], adopts the PFRD

[Doc. 88], denies the United States’ Motion to Dismiss [Doc. 54] and denies Mr. Payne’s requests

(1) to be excused from producing an expert witness, (2) to use the United States’ expert witness,


                                                  11
    Case 1:17-cv-00536-JCH-JHR Document 100 Filed 03/11/21 Page 12 of 12




(3) for the appointment of counsel, and (4) for the Court to appoint an independent expert witness

[Docs. 77, 90, 92, 95, 98]. The United States shall file a motion for summary judgment within 30

days of the entry of this Order or file a status report notifying the Court that its counsel has

settlement authority and is prepared to engage in settlement proceedings.

       SO ORDERED.



                                               _______________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                               12
